DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,212,144. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are identical except now uplink control information (UCI) LLR is claimed to be included in the LLR stream in addition to data LLR. However, it is obvious to one of ordinary skill in the art to incorporate UCI into the claims of the U.S. Patent as control information is always communicated with data and CSIs are comprised within the control information in order to properly detect, determine, and decode the data. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are : “means for receiving a stream”, “means for obtaining a log-likelihood rations (LLR)”, “means for extracting one or more data LLRs”, and “means for generating decoded data” in claim 27; “means for extracting one or more UCI LLRs” in claim 28; “means for generating decoded UCI” in claim 29”; “means for extracting one or more UCI LLRs” and “means for extracting a second channel state information (CSI2) LLR” in claim 30; “means for extracting CSI2 LLR” in claim 31; “means for generating decoded UCI” in claim 32; “means for receiving a stream of REs” in claim 33; and “means for removing” in claim 34-35.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 13-15, 21-23, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavildar et al. (US 2017/0141895 A1).
Regarding claim 1 and 21, Tavildar discloses a method for processing information transmitted via a communication network (e.g. figs. 2 and 7), comprising: receiving a stream of resource elements (“REs”) transmitted via an uplink transmission from a user equipment (“UE”) (paragraph [0058]-[0061], illustrating the reception of a data stream of resource elements through the uplink); obtaining a log-likelihood ratios (“LLR”) stream containing at least one data LLR and one uplink control information (“UCI”) LLR based on the stream of REs (figs. 14 and 16-18; paragraph [0064]-[0065]; and etc., explaining acquiring or reception of LLR stream including LLR data and LLR control information on the resource elements); extracting one or more data LLRs from the LLR stream to form a data LLR stream (paragraph [0009]; [0011]; [0064]-[0065]; [0109]-[0110]; and so on, describing the extraction of the LLR data and LLR control information); and generating decoded data UCI and UCI by a data decoder and UCI decoders in response to the data and UCI LLR stream (paragraph [0009]; [0011]; [0064]-[0065]; [0067]; [0098]; [0101]-[0105]; [0110]; and etc., illustrating the decoding of both the data and control information).
Regarding claims 14 and 27, the claims include features identical to subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding a device and apparatus, and the rejection to claim 1 is applied hereto. 
Regarding claim 2 and 28, Tavildar further discloses comprising extracting one or more UCI LLRs from the LLR stream to form a UCI LLR stream (paragraph [0009]; [0011]; [0064]-[0065]; [0109]-[0110]; and so on).
Regarding claim 3, 15, and 29, Tavildar further discloses comprising generating decoded UCI by a UCI decoder in response to the UCI LLR stream (paragraph [0009]; [0011]; [0064]-[0065]; [0067]; [0098]; [0101]-[0105]; [0110]; and etc.).
Regarding claim 11, Tavildar discloses wherein extracting one or more data LLR includes separating the data LLRs into the data stream via a first LLR preprocessor (fig. 14).
Regarding claim 13, Tavildar discloses wherein generating decoded data includes decoding the data LLR stream in accordance with a configuration parameter (fig. 14; paragraph [0009]; [0011]; [0065]; [0098]; [0101]-[0105]; [0110]).
Regarding claim 22, Tavildar further discloses comprising extracting one or more data LLRs from the LLR stream to form a data LLR stream (fig. 14).
Regarding claim 23, Tavildar further discloses comprising generating decoded data by a data decoder in response to the data LLR stream (fig. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 10, 12, 16-18, 24-26, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar in view of Kim (US 2007/0019752 A1).
Regarding clam 4 and 30, as applied above, Tavildar discloses wherein extracting one or more UCI LLRs.
However, Tavildar doesn’t disclose includes extracting a second channel state information (“CSI2”) LLR from the UCI LLR stream.
Kim teaches includes extracting a second channel state information (“CSI2”) LLR from the UCI LLR stream (e.g. paragraph [0043]-[0053]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use includes extracting a second channel state information (“CSI2”) LLR from the UCI LLR stream as taught by Kim into Tavildar in order to reduce error and to improve performance.
Regarding claim 5 and 31, as applied above, Tavildar discloses extracting LLR data and LLR control information. However, Tavildar doesn’t disclose wherein extracting CSI2 LLR includes decoding the CSI2 stream via a CSI2 decoder.
Kim teaches wherein extracting CSI2 LLR includes decoding the CSI2 stream via a CSI2 decoder (e.g. figs. 4 and 9; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein extracting CSI2 LLR includes decoding the CSI2 stream via a CSI2 decoder as taught by Kim into Tavildar in order to reduce error and to improve performance.
Regarding claim 6 and 32, Tavildar discloses wherein generating decoded UCI includes decoding the UCI LLR stream. Tavildar doesn’t disclose the decoding is to generate decoded second channel state information (“CSI2”).
Kim teaches the decoding is to generate decoded second channel state information (“CSI2”) (e.g. figs. 4 and 9; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the decoding is to generate decoded second channel state information (“CSI2”) as taught by Kim into Tavildar in order to reduce error and to improve performance.
Regarding claim 10, as applied above, Tavildar further discloses comprising outputting the decoded data and decoded control information. However, Tavildar doesn’t disclose decoded CSI2 information.
Kim teaches decoded CSI2 information (e.g. figs. 4 and 9; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use decoded CSI2 information as taught by Kim into Tavildar in order to reduce error and to improve performance.
Regarding claim 12, as applied above, Tavildar discloses wherein extracting one or more UCI LLR. However, Tavildar doesn’t disclose includes separating a second channel state information (“CSI2”) LLR from a CSI2 stream via a second LLR preprocessor.
Kim teaches includes separating a second channel state information (“CSI2”) LLR from a CSI2 stream via a second LLR preprocessor (e.g. paragraph [0043]-[0053]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use includes separating a second channel state information (“CSI2”) LLR from a CSI2 stream via a second LLR preprocessor as taught by Kim into Tavildar in order to reduce error and to improve performance.
Regarding claim 16, as applied above, Tavildar discloses wherein the UCI decoder. Tavildar doesn’t disclose the decoder is a second channel state information (“CSI2”) decoder configured to decode CSI2 LLR stream.
Kim teaches the decoder is a second channel state information (“CSI2”) decoder configured to decode CSI2 LLR stream (e.g. figs. 4-10; paragraph [0043]-[0053]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the decoder is a second channel state information (“CSI2”) decoder configured to decode CSI2 LLR stream as taught by Kim into Tvildar in order to reduce error and to improve performance.
Regarding claim 17, as applied above, Tavildar discloses wherein the stream of REs. includes second channel state information (“CSI2”) LLRs.
Kim teaches includes second channel state information (“CSI2”) LLRs (e.g. paragraph [0043]-[0053]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use includes second channel state information (“CSI2”) LLRs as taught by Kim into Tavildar in order to reduce error and to improve performance.
Regarding claim 18, as applied above, Tavildar discloses wherein the second preprocessor is operable to generate a control information LLR stream via extracting one or more control information LLRs from the stream of REs. However, Tavildar doesn’t disclose operable to generate a CSI2 LLR stream via extracting one or more CSI2 LLRs from the stream.
Kim teaches operable to generate a CSI2 LLR stream via extracting one or more CSI2 LLRs from the stream (e.g. figs. 4 and 9; paragraph [0043]-[0053]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use operable to generate a CSI2 LLR stream via extracting one or more CSI2 LLRs from the stream as taught by Kim into Tavildar in order to reduce error and to improve performance.
Regarding claim 24, as applied above, Tavildar discloses wherein extracting one or more UCI LLRs.
However, Tavildar doesn’t disclose includes extracting a second channel state information (“CSI2”) LLR from the UCI LLR stream.
Kim teaches includes extracting a second channel state information (“CSI2”) LLR from the UCI LLR stream (e.g. paragraph [0043]-[0053]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use includes extracting a second channel state information (“CSI2”) LLR from the UCI LLR stream as taught by Kim into Tavildar in order to reduce error and to improve performance.
Regarding claim 25, Tavildar discloses as applied above, Tavildar discloses extracting LLR data and LLR control information. However, Tavildar doesn’t disclose wherein extracting CSI2 LLR includes decoding the CSI2 stream via a CSI2 decoder.
Kim teaches wherein extracting CSI2 LLR includes decoding the CSI2 stream via a CSI2 decoder (e.g. figs. 4 and 9; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein extracting CSI2 LLR includes decoding the CSI2 stream via a CSI2 decoder as taught by Kim into Tavildar in order to reduce error and to improve performance.
Regarding claim 26, as applied above, Tavildar discloses wherein generating decoded UCI includes decoding the UCI LLR stream. Tavildar doesn’t disclose the decoding is to generate decoded second channel state information (“CSI2”).
Kim teaches the decoding is to generate decoded second channel state information (“CSI2”) (e.g. figs. 4 and 9; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the decoding is to generate decoded second channel state information (“CSI2”) as taught by Kim into Tavildar in order to reduce error and to improve performance.
Claims 8-9, 20, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar in view of Jeong et al. (US 2015/0082132 A1).
Regarding claim 8-9, 20, and 34-35, as applied above, Tavildar discloses LLRs. However, Tavildar doesn’t disclose comprising removing padding LLRs from the stream of REs, and wherein removing padding LLRs includes extracting the padding LLRs prior to extracting the data LLR.  
Jeong teaches comprising removing padding LLRs from the stream, and wherein removing padding LLRs includes extracting the padding LLRs prior to extracting the data LLR (e.g. paragraph [0185]; [0193]-[0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising removing padding LLRs from the stream, and wherein removing padding LLRs includes extracting the padding LLRs prior to extracting the data LLR as taught by Jeong into Mundarath in order to increase performance and synchronization.
Claims 7, 19, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tavildar in view of Tsei et al. (US 2018/0198561 A1)
Regarding claim 7, 19, and 33, as applied above, Tavildar discloses wherein receiving a stream of REs includes deriving the stream of REs. However, the stream is from symbols transmitted via a new radio (“NR”) uplink transmission.
Tsei teaches the stream is from symbols transmitted via a new radio (“NR”) uplink transmission (e.g. paragraph [0049]-[0052]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the stream is from symbols transmitted via a new radio (“NR”) uplink transmission as taught by Tsei into Tavildar in order to improve security of the stream and to reserve allocation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461